department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date index no attn dear cc fip blandau cor-117189-01 this is in reply to your letter dated date concerning how to determine the amount includible in gross_income when there has been a distribution from a nonqualified variable_annuity prior to the annuity_starting_date we have agreed that your concerns are appropriately answered by a general information_letter you are concerned with an annuity_contract acquired after date distributions prior to the annuity_starting_date from such annuities are considered amounts received under an annuity_contract that are not received as annuities their taxation is determined under sec_72 of the internal_revenue_code in general under sec_72 each such nonannuity distribution is treated first as a payment of the income if any that has accumulated in the contract the distribution will thus be includible in gross_income as ordinary_income until all of the income in the contract has been exhausted only then will the distribution be treated as a nontaxable return of investment_in_the_contract premiums_paid for a variable_annuity contract the determination of whether income has accumulated in the contract is made by subtracting the investment in the entire contract from the cash_value without regard to surrender charges of the entire contract for example consider a variable_annuity with two subaccounts investment choices fund a and fund b as of date the values of funds a and b and the allocations of premium payments to the two funds are reflected in the table below value premiums_paid income fund a dollar_figure dollar_figure dollar_figure fund b dollar_figure dollar_figure dollar_figure entire annuity dollar_figure dollar_figure dollar_figure cor-117189-01 now suppose that on date taxpayer the owner of the annuity withdraws dollar_figure from fund a one way of analyzing the distribution is to say that since only dollar_figure of income has been earned by fund a taxpayer includes dollar_figure in gross_income and treats the remaining dollar_figure of the distribution as a return of principal this is not how the distribution is analyzed under the code instead under sec_72 the excess of the entire contract’s cash_value over the investment in the entire contract is computed in our example as of date this amount is equal to dollar_figure dollar_figure - dollar_figure since the amount of the distribution dollar_figure is less than this amount the entire distribution is includible in gross_income as ordinary_income we also direct your attention to the so-called penalty tax for premature_distributions_from_annuity_contracts in general under sec_72 when a taxpayer receives any amount under an annuity_contract the taxpayer’s income_tax is increased by an amount equal to percent of the portion of the distribution that is includible in gross_income there are several exceptions to the general_rule of sec_72 one of the exceptions is for distributions made on or after the date the taxpayer attains age ½ this exception may apply in certain cases notwithstanding that the annuity is owned by a_trust rather than an individual under sections of the code the grantor of a_trust may in certain circumstances usually relating to the extent of the grantor’s retained powers over the trust assets be treated as the owner of all or a portion of the trust for federal_income_tax purposes when a grantor is treated as the owner of the entire trust grantor_trust the grantor must include items of income deduction and credit attributable to the trust in computing his or her taxable_income and credits the grantor also is considered to be the owner of the trust assets for federal_income_tax purposes see revrul_85_13 1985_1_cb_184 thus if a grantor_trust owns an annuity the grantor is treated for federal_income_tax purposes as the owner of the annuity if the grantor has attained age ½ the grantor will not be liable for the penalty tax under sec_72 this letter provides general information only and is not a written_determination concerning the matters submitted to us or as to any other transaction we hope this cor-117189-01 information is helpful please feel free to call barry landau at with any questions sincerely acting associate chief_counsel financial institutions and products by s mark s smith chief branch
